DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 10, 12, 18 and 20.  
Claims 10, 12, 15, 16, 18, 20 and 23-24 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 15, 16, 18, 20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended phrase “a region defined by the optical spots of the plurality of first type light beams”, recited in claims 10 and 18 is confusing and indefinite since it is not clear if the region is defined by all or some of the optical spots of the plurality of first type light beams.  For 
The scopes of the claims are not definite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 12, 15, 16, 18, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Abraham et al (US 2016/0223828 A1) in view of the patent issued to Shpunt (PN. 8,630,039) and US patent application publication by Miyasaka et al (US 2013/0182327 A1).
Claims 10 and 18 have been amended to necessitate the new grounds of rejections.  
Abraham et al teaches a structure light device that is comprised of an emitter array (210, Figures 3A, 3B and 4A) including a plurality of individual light emitters (212) or light emitting devices that may be individually configured to generate a light output and a diffractive optical element (DOE, 230, paragraph [0248]) that is configured to transmit a portion of the light output from each of the plurality of light emitting devices or emitters (212) and diffract a portion of the 
This reference has met all the limitations of the claims.  Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-diffracted and/or diffracted light, and with respect to the amendment to claims 10 and 18, the light patterns (140) are the light beams that re irradiated to a plane spaced from the light emitting device by a predetermined distance.  It however does not teach explicitly that the diffractive optical element generates first type light beams that are not diffracted and a plurality of second type light beams that respectively provide a first plurality of second type light beams and a second plurality of second light type light beams, (with respect to amendment to claims 10 and 18).  
 Shpunt in the same field of endeavor teaches a lighting device that is comprised of a diffractive optical element (166, Figure 3A) that is configured to transmit a portion of the light output from each of the plurality of light beams (174) to provide a plurality of first type light beams (180I) that are not diffracted or being zero order diffraction light, and to diffract a portion of the light output received from each of the plurality of light emitting spots or points (172) to provide diffracted light beams (pattern 184 or the diffracted image 185I, please see column 9, lines 12-65), with higher refractive orders, which implicitly and respectively include a first plurality of second type (or diffractive type) light beams and a second plurality of second type (or diffractive type) light beams, wherein the first plurality and the second plurality of second type light beams are of different diffractive orders of the diffracted light beams.  
With regard to claim 18, Abraham et al teaches that the lighting device may be utilized in a mobile computer device such as a smartphone, (paragraph [0302) that includes a controller.  
amended phrase “wherein the first type light beams are irradiated to a plane spaced from the light emitting device by a predetermined distance as optical spots”, Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-diffracted and/or diffracted light, wherein the light patterns (140) are the light beams that are irradiated to a plane spaced from the light emitting device by a predetermined distance, (please see Figures 3A and 3B).  Shpunt also teaches that the diffractive optical element (166, Figure 3A and 3B) transmits the zero order or non-diffracted light beams, as the plurality of first type light beams, that are irradiated to a plane (163) spaced from the light emitting portions (170) by a predetermined distance as optical spots (180I).  
Claims 10 and 18 have been amended to include the phrase “the first plurality of second type light beams are irradiated to the plane as optical spots that are only within a region defined by the optical spots of the plurality of first type light beams” and the phrase “the second plurality of second type light beams are irradiated to the plane as optical spots that are only outside the region”.   Shpunt teaches that the diffractive optical element (166) diffracts the received light beams from the light emitting portions (170) to provide diffracted light beams (185I), as the second type light beams that include a first plurality of second type light beams and a second plurality of second type light beams.  This reference however does not teach explicitly that the first plurality and the second plurality of second type light beams are irradiated as optical spots at the plane.   Nevertheless as demonstrated by the teachings of Miyasaka et al, a typical diffractive optical element (10, Figure 4) that receives a light beam (40) would transmit a non-diffracted zero order light beam (as the first type light beam) and a plurality of higher orders diffracted light beams, (as the second type light beams), wherein the light beams are irradiated at a plane spaced from the light emitting element by a predetermined distance as optical spots, second type or diffracted light beams irradiated at the plane (163, Figure 3A) taught by Shpunt are either inherently or obviously modified by one skilled in the art (according to the teachings of Miyasaka et al), are irradiated as optical spots for the benefit of forming structured light pattern with more focused light spots.  
As shown in Figure 3B of Shpunt, a region may be defined, (with regard to amendment), by the optical spots (180I, Figure 3B) of the plurality of first type light beams, as demonstrated in the figure below.  



    PNG
    media_image1.png
    347
    549
    media_image1.png
    Greyscale

Shpunt teaches that each light beam from the light emitting portion (172, Figure 3A) would produce a non-diffracted zero order beam (180I) and a plurality of diffracted light beams (185I) and the plurality of light beams from the plurality of light emitting portions (172) produce repeated patterns of light beams (180I and 185I) as shown in Figure 3B.  In light of the 

    PNG
    media_image2.png
    500
    678
    media_image2.png
    Greyscale


The means relative to the region defined by the selected zero-order beam spots or the first type light beam spots, the diffracted light beams (optical spots) that are only within the region can be identified as the first plurality of second type light beams and the diffracted light beams (beam spots) that are only outside the region can be identified as the second plurality of second type light beams.  
increases as a total number of the first plurality of second type light beams and the second plurality of second type light beams increases, (i.e. the total number of the diffracted light beams spots increases).  
It would then have been obvious to one skilled in the art to apply the teachings of Shpunt and Miyasaka et al to modify the lighting device disclosed by Abraham et al to have a plurality of light emitting devices that generates a pattern of first light beams by the diffractive optical element corresponding to non-diffracted beams and to generate first plurality and second plurality of second type light beams, corresponding to diffraction by the diffractive optical element for the benefit of creating desired structured light beams pattern.  
With regard to amended claims 12 and 20,  Abraham et al in light of Shpunt and Miyasaka et al teach a distance between an optical spot of one light beam of the plurality of first type light beams (180I) irradiated to the plane and an optical spot of a second type light beam related to the one light beam is within three times that of a minimum distance between the optical spots of the plurality of first type light beams irradiated to the plane.  
With regard to claims 15 and 23, Abraham et al in light of Shpunt teaches that the diffractive optical element splits the light output from each of the plurality of light emitters or the plurality of output light beams to form a predetermined pattern (140, Figures 3A, 3B and 4B of Abraham et al) of output light for each of the plurality of light emitting devices, (please see Figures 3A, 3B and 4A of Abraham et al).  
.  

Response to Arguments
Applicant's arguments filed on May 17, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection above.  
In response to applicant’s arguments, applicant being one skilled in the art would understand that for each light beam a single zero order light beam spot and a plurality of diffracted light beam spots might be generated by the diffractive optical element.  As explicitly demonstrated in the Figure 4 of cited Miyasaka et al, shown above, with regard to the zero order light beam spot, certain diffracted optical spots would be formed at one side of the zero order light beam spot and certain diffracted optical spots would be formed at the other side of the zero order light beam spot, so if the region is defined by the zero order beam spots, one can always find certain diffracted light spots only within the region and certain diffracted spots only outside the region.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872